Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 1 of 40 PagelD #: 840

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--- Xx

 

KASHMIR GILL,
Case No. 1:19-cv-04216 (ILG) (PK)
Plaintiff,

— against —

JUS BROADCASTING CORP.;

JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.

----X

DECLARATION OF PAUL BATISTA IN OPPOSITION
TO “PLAINTIFFS’ [sic] NOTICE OF MOTION
FOR MORE SPECIFIC ANSWERS TO INTERROGATORIES
AND RESPONSES TO DOCUMENT DEMANDS”

 

1. I was admitted to practice in this Court in 1975. I represent defendants JUS
Broadcasting Corp., JUS Punjabi, LLC, JUS One Corp., JUS Broadcasting Corp PVT Ltd
(collectively, the “JUS Entities”) and defendant Penny Sandhu. I submit this declaration in
opposition to the motion entitled “Plaintiffs [sic] Notice of Motion for More Specific Answers to
Interrogatories and Responses to Document Demands” (the “Motion”). Except as otherwise
specifically indicated, I have personal knowledge of the facts set forth in this declaration.

Introduction and Summary

be For the reasons described at greater length in defendants’ accompanying
legal memorandum, the Motion, as currently framed, should be denied. Among other things, this
Court has already directed defendants’ accountant to comply with plaintiffs non-party subpoena
for all defendants’ confidential financial documents, and the Court in addition has entered a

confidentiality order which, if plaintiff Kashmir Gill (“Gill”) and his attorney, Alan R. Ackerman,
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 2 of 40 PagelD #: 841

a New Jersey attorney admitted pro hac vice, adhere to the order will protect the confidentiality of
defendants’ financial information.
Supplemental Interrogatory Responses

3. Although defendants continue to view their original interrogatory responses
as adequate and well-grounded (see annexed Exhibit 1) — just as they view their production of
almost 1,000 pages of documents as adequate and well-grounded — defendants under Fed. R. Civ.
P. 26 are exercising their right to supplement certain of their existing interrogatories responses.
Annexed as Exhibit 2 is a copy of the supplemental response.

4. To the extent that responses to specific interrogatories have not been subject
to supplementation, the more detailed accompanying legal memorandum will provide the reasons
for the preservation of the initial response.

5. While respectfully referring the Court to defendants’ accompanying legal
memorandum for greater detail, | emphasize several germane overriding factors:

First, Gill’s interrogatories are patently excessive, not to mention
objectionable in many respects as detailed more fully in the accompanying

legal memorandum. More specifically, Gill’s interrogatories are

misleadingly numbered 1 through 24 but in fact they contain multiple

subparts so that Gill has by the use of 38 subparts posed 62 interrogatory
questions.

Second, Gill and Ackerman have entirely neglected to provide any
discovery information whatsoever. For example, defendants have had to

move to compel the production of documents since, despite defendants’

service of a document demand in early June 2020, Gill and Ackerman have

refused to produce a single document. Similarly, Gill and Ackerman have
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 3 of 40 PagelD #: 842

made it clear that Gill will not appear for a duly noticed deposition in

August 2020.

6. Although Gill and Ackerman plainly believe otherwise, federal pretrial
discovery is not a one-way road which they control at their own whim. Gill and Ackerman
commenced this litigation in January 2019 by filing a complaint in the United States District Court
for the District of New Jersey. That complaint contained, among other things, bogus claims under
the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§1961 et. seq.!
The action, as a result of my motion, was transferred by United States District Judge Wolfson from
the District of New Jersey to this District.

Ts Thus, in the almost two and one half years in which this case has been
pending, Gill and Ackerman have provided no discovery whatsoever. In effect, the only
“information” defendants have from Gill and Ackerman is a prolix, frequently ungrammatical, and
unspecific complaint consisting of almost 200 paragraphs.

Conclusion

8. For the foregoing reasons, and for the reasons set forth in defendants’

accompanying memorandum, plaintiffs Motion should be denied in its entirety.

Dated: New York, New York
August 3, 2020

 

PAUL BATISTA

 

' After I made it clear to Ackerman and Gill that I would seek sanctions under Fed. R. Civ. P. 11 if the
frivolous RICO counts were not withdrawn, the original complaint was amended by the withdrawal of the
RICO counts.

3
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 4 of 40 PagelD #: 843

Exhibit 1
216-ILG-PK Document 86 Filed 08/03/20 Page 40P #: 844
5 of 40 PagelD
K t i /03/ g
: - 7 4. 6-l =
Case 1:19-cv-0

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ay i A ta a a a oo

SOOT eae x
KASHMIR GILL,
Case No, 1:1 9-cv-04216 (ILG) (PK)
Plaintiff,
— against —
JUS BROADCASTING CORP.;

JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP, PVT LTD;
and PENNY SANDHU

.

 

DEFENDANTS: RESPONSE TO PLAINTIFF'S IN TERROGATIRIES

Pursuant to Fed, R, Ciy, P. 26 and 35, defendants JUS Broadcasting Corp. (“JUS
Broadcasting”), jyg Punjabi, LLC «Jyg LLC”), JUS One Corp. (“JUS One”), and JUS
Broadcasting Corp. PVT Ltd. (“JUS PVT”) (collectively, the “Jus Punjabi Entities

Sandhu, by and through their attorney, Pay] Batista, P.C., for their response to plaintiffs

“Interrogatories” respectfully respond as follows:

closed and is vacant.
; - B45
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 6 of 40 PagelD #: 84

In accordance with various government protocols, counsel to the JUS Punjabi Entities and
his family have continued to remain in self-quarantine in order, in part, to address health issues in
counsel’s household.

For these unique and urgent reasons, there have been unavoidable complications in
connection with this “Defendants” Response to Plaintiff's Interrogatories.” If, and when, as the
world emerges from the pandemic, further information emerges that may or may not be responsive,
the JUS Punjabi Entities wil] exercise their right under Fed. R. Civ. 26 and 33 to supplement,
modify or correct this Response.

An independent complicating issue has arisen since January-February 2020 as a result of
the pandemic. Ms, Sandhu, the defendant who owns and is in complete control of the entity
defendants, was until mid-April 2020 confined to California. It is Ms. Sandhu who has virtually
all knowledge and information that might be responsive to any specific interrogatory which,
subject to any general or specific objection, might be susceptible to an answer. She remains in self-
quarantine at her home in Nassau County, New York. The material which she has required is in
the offices of the JUS Punjabi Entities in Long Island City, New York. (Moreover, as to the
plaintiff's separate “First Request for Documents to Defendant.” it is Ms. Sandhu who exercises

complete control of documents, and they, too, are located principally in the JUS Punjabi Entities’

offices in Long Island City.)
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 7 of 40 PagelD #: 846

General Objections

Defendants object to the Interrogatories’ “Definitions” and “Instructions” on the
grounds that they (1) exceed the scope of permissible “Definitions” and “Instructions” under the
relevant Federal Rules of Civil Procedure and the Local Civil Rules; (2) impermissibly expand
the Local Rules applicable to the use of definitions and instructions: (3) are ambiguous; (4) are
unduly burdensome and oppressive; (5) are not reasonably calculated to lead to the discovery of

admissible evidence; and (6) are calculated to harass, burden and annoy the JUS Punjabi Entities

and Ms. Sandhu.
Specific Responses

INTERROGATORY NO. 1: Identify all persons who have, claim to have, or who
you believe may have knowledge, documents, or information relating to any fact alleged in the
pleadings (as defined in Federal Rule of Civil Procedure 7(a)) filed in this action, or any fact
underlying the subject matter of this action.

OBJECTION TO INTERROGATORY NO. 1: Defendants object to this Interrogatory
on the grounds that, as framed, (1) it is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, and (4) it is impossible to answer as framed since, inter alia, it is inconceivable that
defendants could ever have information as to anyone who “claim[s]” to have “knowledge,
documents, or information” of events. Defendants stress that the purpose of “Interrogatories” is to
elicit facts, not guesses, suppositions, or speculation.

RESPONSE TO INTERROGATORY NO. 1: Subject to the foregoing Objections:

" Plaintiff Kashmir Gill;

" Ron Bapat;
"Penny K. Sandhu;
" Bikram Gill;

" Bindu Gill; and
* Karam Dahiya.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 8 of 40 PagelD #: 847

INTERROGATORY NO. 2: Describe in detail the nature and substance of the
knowledge, documents, or information that you believe the person(s) identified in response to
Interrogatory No. 1 may have.

OBJECTION TO INTERROGATORY NO. 2: Defendants object to Interrogatory No.
2 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it purports to require defendants to engage in
guesswork and speculation. See also the Objection to Interrogatory No. 1, supra.

INTERROGATORY NO. 3: Identify all persons with whom you have had any
communication about the Plaintiff's allegations that he is or is not a partner or loaned or advanced
monies to you on behalf of the Defendant Entities,

OBJECTION TO INTERROGATORY NO. 3: Defendants object to Interrogatory No.
3 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO, 3: Subject to the foregoing Objections:

' Plaintiff Kashmir Gill, with the caveat that Gill’s allegations that he is a “partner”
of Ms. Sandhu or “loaned or advanced monies” are Gill’s fictionalized view of the facts.

INTERROGATORY NO. 4: Set forth all facts which support your contention in the 2nd
Affirmative Defense that plaintiff's claims are barred by the Statute of Limitations.

OBJECTION TO INTERROGATORY NO. 4: Defendants object to Interrogatory No.
4 on the grounds that, as framed, it calls for legal conclusions, not facts.

RESPONSE TO INTERROGATORY NO. 4: Subject to the foregoing Objections,
plaintiff Gill voluntarily elected over a period of many years beginning in or about 2011 to extend
non-refundable gifts and contributions of cash and funds to defendants for his own illicit purposes.

None of those gifts and contributions was evidenced by any purchase-and-sale agreement, any

4
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 9 of 40 PagelD #: 848

security interest, or any loan document, stock certificate, written contract or membership
agreement, or any legally cognizable basis conferring on plaintiff (i) any right to insist on the return
of the gifts and contributions or (ii) to advance any of his fraudulent claims to any ownership,
equity or other interest in the JUS Punjabi Entities or their assets, Rather, Gill’s transfers were
gratuitous gifts or contributions by which plaintiff, a married man, intended to sexually harass,
manipulate and control Ms. Sandhu over extended periods of time.

INTERRORAGORY NO. 5: Describe in detail all facts supporting your contention that
Plaintiff is not and has never been a partner or did not advance or loan any money to you, as set
forth in the Amended Complaint.

OBJECTION TO INTERROGATORY NO. 5: Defendants object to Interrogatory No.
5 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 5: Subject to the foregoing Objection,
plaintiff (i) never obtained any cognizable ownership interest in any one of the JUS Punjabi
Entities, (ii) never was given a legally cognizable document embodying or evidencing any
ownership interest in any one or all of the JUS Punjabi Entities, (iii) never received a promise,
suggestion or legally cognizable proposal that he was ever a partner or would become a partner,
limited partner or owner of any one or all of the JUS Punjabi Entities or their assets.

Moreover, plaintiff never loaned or advanced funds to purchase or acquire or otherwise
obtain any legally enforceable interest in the JUS Punjabi Entities or any property interest, tangible
or intangible, in the JUS Punjabi Entities or their tangible or intangible Possessions, including,
without limitation, their intellectual property. Plaintiff, despite the fact that he is a married man,
voluntarily made non-refundable gifts and contributions to Ms, Sandhu over a period of more than

seven years in an effort to advance Gill’s sexual harassment and manipulation of Ms. Sandhu.

5
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 10 of 40 PagelD #: 849

INTERROGATORY NO. 6: Identify all chat rooms, blogs, online forums, or social
media or networking websites, applications, services, software, or platforms (including but not
limited to those involving video sharing, photograph sharing, blogging, messaging, or ephemeral
messaging) on which you have posted, sent, or received content (including but not limited to
photographs, videos, messages, comments, or “likes”) relating to Kashmir Gill or any activity
undertaken by him on behalf of the defendant entities as set forth in the Amended Complaint. For
each item you identify, list:

a. The name of the website, application, service, software, or platform.

b. If applicable, the website address.

c. The name(s) of the account holder(s).

d. The user name(s) or handle(s) for the account,

€. The mail address(es) associated with the account, if any.

OBJECTION TO INTERROGATORY NO. 6: Defendants object to Interrogatory No.
6 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is incomprehensible, and (5) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 6: Subject to the foregoing Objection,
defendants never made use of any medium mentioning or depicting Gill as having any role,
function, or any activity relating to, or for the benefit of, or on behalf of, the JUS Punjabi Entitiesor
Ms. Sandhu.

INTERROGATORY NO. 7: Set forth any and all changes in format, composition or text
to the Jus broadcasting website which, in any way, relates to the inclusion or deletion of references
to Plaintiff, his work or efforts on behalf of the Defendant Entities, describe [sic] in detail:

a. Any changes you have made to the account or profile information in the last five years,

including, but not limited to any change in any News & Press or Events on the Jus Broadcasting

website.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 11 of 40 PagelD #: 850

b. All content that may have contained or generated data or information about Kashmir
Gill, including but not limited to messages, photographs, videos, posts, comments, or “likes,” that
has been deleted or otherwise removed, whether manually or automatically, five years,

c. The automatic retention and/or automatic deletion settings in place on the account for
content or data from 2010 through the present date.

d. Any circumstances in which content or data was manually deleted from the Jus
Broadcasting Website from 2014 through the present date, including when and why the content or
data was deleted.

OBJECTION TO INTERROGATORY NO. 7: Defendants object to Interrogatory No.
7 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed, (5) it is incomprehensible, and (6) it is not
reasonably calculated to lead to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 7: Subject to the foregoing Objections,
defendants had no use for, and no reason to make use of, and did not make use of, data or
information about Gill.

INTERROGATORY NO. 8. Identify all workplace collaboration severs [sic] and/or
cloud based storage or tools or ephemeral messaging applications, and all associated data and
metadata that you use that contain, may have contained, or may generate data or information about
Plaintiff. For each too you identify, list:

a. The name(s) of the account holder(s) for any account that contains, may have contained,
or may generate data or information about Plaintiff, the monies which he transferred to the

Defendant Entities or Sandhu, or any references to Plaintiff as an employee, advisor, officer or

director of the Defendant Entities.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 12 of 40 PagelD #: 851

b. The user name(s) or handle(s) for any account associated with the tool that contains, may
have contained, or may generate data or information about the Plaintiff.

c. The email address(es) used in connection with any account associated with the tool that
contains, may have contained, or may generate data or information about Plaintiff.

d. The date on which you began using the tool that contains, may have contained, or may
generate data or information about the Plaintiff

¢. A description of the automatic retention and/or automatic deletion settings in place for
the tool from 2015 through the present date.

f. Any circumstances in which content or data was manually deleted from the tool from
2015 through the present date, including when and why the content or data was deleted.

OBJECTION TO INTERROGATORY NO. 8: Defendants object to Interrogatory No.
8 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed, (5) it is incomprehensible, and (6) it is not
reasonably calculated to lead to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 8: See the Response to Interrogatory Nos. 5,
6, and 7, supra. Among other things, Gill was never “an employee, advisor, officer or director”
(see Interrogatory No. 8) of any of the JUS Punjabi Entities or of Ms. Sandhu.

INTERROGATORY NO. 9: Attached to these interrogatories as Exhibit A is a schedule
of all monies paid by Kashmir Gill to Penny Sandhu, individually or in behalf of any of the
Defendant Entities.

a. Do you acknowledging receiving any or all sums of money set forth on the attached
schedule? If so, into which account was each of the transfers deposited? If not, identify each

amount which Defendants claim was not received from Plaintiff.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 13 of 40 PagelD #: 852

b. Was each transfer of funds listed in any of the financial ledgers or records the Defendant
Entities or Sandhu individually? If so, identify how each transfer was cate gorized,

OBJECTION TO INTERROGATORY NO. 9: Defendants object to Interrogatory No.
9 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 9: Subject to the foregoing Objections,
plaintiff Gill “paid” no money or funds to Ms. Sandhu or the JUS Punjabi Entities. Any transfer
of cash or funds was a non-refundable gift or non-refundable contribution from Gil] designed by
him to sexually harass and manipulate Ms. Sandhu.

INTERROGATORY NO. 10. Did defendants execute any promissory notes evidencing
any monies due and owner [sic] to Plaintiff? If so, set forth in the repayment terms of each
promissory note and the interest rate.

OBJECTION TO IN TERROGATORY NO. 10: Defendants object to Interro gatory No.
10 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed and (5) it is not reasonably calculated to lead
to the discovery of admissible evidence,

RESPONSE TO INTERROGATORY NO. 10: Subject to the foregoing Objections,
defendants never executed any promissory notes to Gill, who never Suggested such notes because
he knew that any funds at issue were not loans or financing; they were instead non-refundable gifts
and contributions Gill voluntarily made for the purpose of sexually harassing and manipulating
Ms. Sandhu.

INTERROGATORY NO. 11. Did any defendant repay any transfers of money or loans

from Plaintiff? If so, set forth the date and amount of each payment and identify the loan for which

the pay was tendered,
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 14 of 40 PagelD #: 853

OBJECTION TO IN TERROGATORY NO. 11: Defendants object to Interrogatory No.
11 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 11: Subject to the foregoing Objection, no
funds were transferred to Gill because any funds were non-refundable gifts and contributions
designed by Gill to sexually harass and intimidate Ms. Sandhu.

INTERROGATORY NO. 12: For each payment tendered in the preceding interrogatory,
date [sic] any defendant entity deduct the interest portion of the payments on its books and records.
If so, attach a copy of any Form 1099 issued to Plaintiff documenting the portion of the payment
representing interest on the loan.

OBJECTION TO INTERROGATORY NO. 12: Defendants object to Interrogatory No.
12 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed. See also the Objections to Interrogatories Nos. 6, 7,
8, 9, 10 and 11, supra,

RESPONSE TO INTERROGATORY NO 12: Subject to the fore going Objections, see
the Responses to Interrogatories 6, 7, 8, 9, 10, 11, and 12, supra.

INTERROGATORY NO. 13. Did any of the Defendant Entities or Sandhu have the
financial ability to pay any of the loans from Plaintiff? If So, set forth, with accompanying financial
records, [sic] of the Defendant Entities financial ability to repay any of the loans.

OBJECTION TO INTERROGATORY NO. 13: Defendants object to Interrogatory No.
13 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,

(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the

discovery of admissible evidence.

10
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 15 of 40 PagelD #: 854

INTERROGATORY NO. 14: Did Plaintiff request repayment of its loans? If so, set forth
all dates when Plaintiff requested repayment of the loan and Defendants’ response. If in writing,
attach a copy to these answers.

OBJECTION TO INTERROGATORY NO. 14: Defendants object to Interro gatory No.
14 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 14: Subject to the foregoing Objection, see
the Responses to Interrogatories Nos. 6, 7, 8, 9, 10, 11, 12 and 13, supra.

INTERROGATORY NO. 15. Did any of the Defendant Entities or Sandhu, or their
authorized agents, servants or employees represent to Plaintiff that any or all transfers of money
would be treated as an investment in any or all of the Defendant Entities? If so, when did
Defendants or their authorized agents servants or employees express this statement to Plaintiff? If
in writing, attach a copy to your answers to interrogatories, if oral, set forth the date of the
statement, who was present and what was said by each person present.

OBJECTION TO INTERROGATORY NO. 15: Defendants object to Interrogatory No.

15 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 15: Subject to the foregoing Objection,
never, since defendants always made it clear to Gill that none of the non-refundable gifts and
contributions he made would never be treated as an “investment” and were not “an investment”
(see Interrogatory No, 15) in the JUS Punjabi Entities.

INTERROGATORY NO. 16. Did any of the Defendant Entities or Sandhu, or their

authorized agents, servants or employees represent to Plaintiff that their attorneys were in the

process or preparing legal documents setting forth that Plaintiff was a stockholder/member of any

1]
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 16 of 40 PagelD #: 855

or all of the Defendant Entities? If so, when did Defendants or their authorized agents, servants or
employees express this statement to Plaintiff? If in writing, attach a copy to your answers to
interrogatories. If oral, set forth the date of the statement, who was present and what was said by
each person present.

OBJECTION TO INTERROGATORY NO. 16: Defendants object to Interro gatory No.
16 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 16: See the Response to Interrogatory No.
15, supra.

INTERROGATORY NO. 17. If the answer to the preceding interrogatory is in the
negative, did any of the defendant entities or Sandhu, or their authorized agents, servants or
employees, represented [sic] to Plaintiff that any or all of the transfers of monies would be treated
as loans and repaid in a timely fashion? If so, when did Defendants or their authorized agents,
servants or employees express this statement to Plaintiff? If in writing, attach a copy to your
answers to interrogatories. If oral, set forth the date of the statement, who was present and what

was said by each person present.
OBJECTION TO INTERROGATORY NO. 17: Defendants object to Interrogatory No.

17 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,

and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 17: See the Responses to Interrogatories
No. 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16, supra.

INTERROGATORY NO, 18. Where [sic] any of the Defendant entities in a week [sic]

fiscal financial condition as a result of which any or all of the Defendant Entities or Sandhu was

12
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 17 of 40 PagelD #: 856

unable to repay the loans from Plaintiff?? If not, why did any of the Defendant Entities or Sandhu
fail to repay the loans?

OBJECTION TO INTERROGATORY NO. 18: Defendants object to Interro gatory No.
18 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed,(5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to require disclosure of highly confidential commercial
information.

RESPONSE TO INTERROGATORY NO. 18: Subject to the foregoing Objection, Gill
never made any “loans” (see Interrogatory No. 18) to defendants. See also the Responses to
Interrogatories Nos. 6, 7, 8,9, 10, 11, 12, 13, 14, 15,16, and 17, supra.

INTERROGATORY NO. 19. At paragraph 26 of the Amended Complaint, Plaintiff
alleges that Defendant Sandhu wrote “Partnership for life, 03/03/2013” on a dollar bill and
handed it to Plaintiff. Do you admit writing this phrase and handing it to Plaintiff? If so, what did
you mean by the phrase and what was its si gnificance?

OBJECTION TO INTERROGATORY NO. 19: Defendants object to Interro gatory No.
19 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 19: Subject to the foregoing Objection, the
handwriting had no meaning and no significance; it simply reflected Gill’s relentless sexual
harassment and manipulation of Ms. Sandhu.

INTERROGATORY NO. 20: At paragraph 50 of the Amended Complaint, plaintiff
alleges that defendant Sandhu requested that Kashmir Gill write a short statement stating that his

long-term debt on the books of Jus Punjabi LLC was converted to capital stock evidenced by a

13
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 18 of 40 PagelD #: 857

stock certificate. Does defendant Sandhu acknowledge authoring that email and sending it to
plaintiff? What was the significance of this request and to which entity did Defendant Sandhu
direct that the statement be sent and for what purpose?

OBJECTION TO INTERROGATORY NO. 20: Defendants object to Interro gatory No.
20 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 20: Subject to the foregoing Objection, it
was Gill, not Ms. Sandhu, who made the request for the “statement” identified in Interrogatory
No. 20 because Gill claimed he needed the statement to evade Gill’s own tax obligations. This was
yet another element of Gill’s sustained sexual harassment, manipulation and exploitation of Ms.
Sandhu. In any event, no stock conversion ever took place, no stock certificates were ever issued
to Gill, and his demand for the “statement” was part of his own fraudulent scheme to evade his
own tax obligations.

INTERROGATORY NO. 21: Set forth all damages sustained by any or all of the
Defendant Entities and Sandhu arising from the filing of the within action by Plaintiff. Please
itemize each element of said damages, how the amount was calculated.

OBJECTION TO INTERROGATORY NO. 21: Defendants object to Interro gatory No.
21 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 21: Subject to the foregoing Objection,
defendants have incurred many thousands of dollars, as yet undetermined, to contest Gill’s and his
counsel’s frivolous, dilatory and baseless litigation. Severe damage has been inflicted on

defendants in general by Gill, particularly his initial public assertion, which was totally frivolous,

14
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 19 of 40 PagelD #: 858

that Ms. Sandhu was guilty of violations of the Racketeer Influenced and Corrupt Organizations
Act, 28 U.S.C. §§ 1961 er seq.

INTERROGATORY NO, 22. Did any of the Defendant Entities apply for a secured or
unsecured loan to any bank, private lender or financial institution? If so, was the loan approved?

If not, why not? Identified and attach all financial records submitted it to said bank, private lender

or financial institution.

OBJECTION TO INTERROGATORY NO. 22: Defendants object to Interro gatory No.
22 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, (5) it is not reasonably calculated to lead to the discovery

of admissible evidence, and (6) it purports to call for production of confidential commercial

information.
INTERROGATORY NO. 23. Identify all persons who provided the knowledge,
documents, or information used, reviewed, or referenced in answer these interrogatories.

RESPONSE TO INTERROGATORY NO. 23: Ms. Sandhu.

15
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 20 of 40 PagelID #: 859

DECLARATION

I, Penny Sandhu, state that I have read Plaintiff's First Set of Interrogatories and my
responses to those interrogatories, which are true to the best of my knowledge, information, and
belief. I declare under penalty of perjury that the foregoing is true and correct given the present
state of defendants’ knowledge.

I am managing member, President, Chief Executive Officer and controlling person of the
JUS Punjabi Entities named as defendants. | have read the foregoing interrogatories and the
responses to those interrogatories, which are true according to the best of my knowledge,
information, and belief, based on information currently available to me and subject to the right to

supplement preserved in the Federal Rules of Civil Procedure. I declare under penalty of perjury

that the foregoing is true and correct.

 

PENNY SANDHU

DATED: New York, New York
May 6, 2020

PAUL BATISTA, P.C

Statement as to Objections:

 

Paul Batista

Attorney for Defendants
JUS Broadcasting Corp.,
JUS Punjabi, LLC, JUS One Corp.,
JUS Broadcasting Corp. PVT Ltd.
and Penny Sandhu

26 Broadway, Suite 1900

New York, New York 10004

(631) 377-0111 (T)

Batista007@aol.com

16
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 21 of 40 PagelD #: 860

Exhibit 2
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 22 of 40 PagelD #: 861

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ne X
KASHMIR GILL,

 

Case No. 1:19-cv-04216 (ILG) (PK)
Plaintiff,

— against —
JUS BROADCASTING CORP.;
JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.

 

 

~----~ --- Xx

DEFENDANTS’ SUPPLEMENTAL RESPONSE
TO PLAINTIFE’S INTERROGATIRIES

Pursuant to Fed. R. Civ. P. 26 and 33, defendants JUS Broadcasting Corp. (“JUS
Broadcasting”), JUS Punjabi, LLC (“JUS LLC”), JUS One Corp. (“JUS One”), and JUS
Broadcasting Corp. PVT Ltd. (“JUS PVT”) (collectively, the “Jus Punjabi Entities”) and Penny
Sandhu, by and through their attorney, Paul Batista, P.C., for their supplemental response to
plaintiff's “Interrogatories” respectfully respond as follows:

General Objections

Defendants object to the Interrogatories’ “Definitions” and “Instructions” on the
grounds that they (1) exceed the scope of permissible “Definitions” and “Instructions” under the
relevant Federal Rules of Civil Procedure and the Local Civil Rules; (2) impermissibly expand
the Local Rules applicable to the use of definitions and instructions; (3) are ambiguous; (4) are
unduly burdensome and oppressive; (5) are not reasonably calculated to lead to the discovery of
admissible evidence; and (6) are calculated to harass, burden and annoy the JUS Punjabi Entities
and Ms. Sandhu by, among other things, inordinately increasing defendants’ costs of litigation in

view of the vastly larger financial resources of plaintiff Kashmir Gill (“Gill”), an owner and
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 23 of 40 PagelD #: 862

executive of extensive oil distribution businesses based in New Jersey and elsewhere, compared
to the resources of defendants.
Specific Responses

INTERROGATORY NO. 1: Identify all persons who have, claim to have, or who
you believe may have knowledge, documents, or information relating to any fact alleged in the
pleadings (as defined in Federal Rule of Civil Procedure 7(a)) filed in this action, or any fact
underlying the subject matter of this action.

OBJECTION TO INTERROGATORY NO. 1: Defendants object to this Interrogatory
on the grounds that, as framed, (1) it is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, and (4) it is impossible to answer as framed since, infer alia, it is inconceivable that
defendants could ever have information as to anyone who “claim[s]” to have “knowledge,
documents, or information” of events. Defendants stress that the purpose of “Interrogatories” is to
elicit facts, not guesses, suppositions, or speculation.

RESPONSE TO INTERROGATORY NO. 1: Subject to the foregoing Objections:

= Plaintiff Gill;
= Ron Bapat;
* Penny K. Sandhu:
* Bikram Gill;
* Bindu Gill;
= Karam Dahiya; and
=" Aashmeeta Yogiraj.
INTERROGATORY NO. 2: Describe in detail the nature and substance of the

knowledge, documents, or information that you believe the person(s) identified in response to
Interrogatory No. 1 may have.
OBJECTION TO INTERROGATORY NO. 2: Defendants object to Interrogatory No.

2 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 24 of 40 PagelD #: 863

(4) it is impossible to answer as framed, and (5) it purports to require defendants to engage in
guesswork and speculation. See also the Objection to Interrogatory No. 1, supra.
RESPONSE TO INTERROGATORY NO. 2:

ii Plaintiff Gill met repeatedly, and repeatedly without
invitation from Ms. Sandhu, with her from in or about 2010 through in or
about 2018, when she learned for the first time that he had made a repeated
practice of surreptitiously and without her permission recording their
conversations. They had hundreds of discussions, none of which Ms.
Sandhu recorded. They exchanged emails and electronic messages, all of
which defendants have produced to the extent that they are in defendants’
custody, possession and control, while Gill has produced no documents at
all. Defendants do have possession of a conversation surreptitiously
recorded by Gill on or about May 31, 2018 in which he states, among other
things, “I swear, Penny, I love you,” and “We made love together.” (Ms.
Sandhu denies the truth of Gill’s statement that “[w]e made love together.”)

2 As to Ron Bapat (“Bapat”), he has served as the accountant
to defendants and to Gill and entities Gill controls. Bapat, who either has
produced or is in the process of producing defendants’ confidential financial
information pursuant to a non-party subpoena and Confidentiality Order,
knows precisely what information defendants have provided to him.

3. Ms. Sandhu, to the best of her present recollection, had so
many conversations and communications with Gill, who was obsessively
interested in all aspects of her life, that her only clear recollection is that she
always rejected Gill’s requests and suggestions that he be given an equity or
partnership or any other type of proprietary interest in any of the JUS
Entities.

4, Bikram Gill is, upon information and belief, Gill’s brother
and business partner. Defendants have no reliable “knowledge” or
“information” as to what, if anything, Bikram Gill may know other than that
Gill had an obsessive interest in Ms. Sandhu.

Bi Bindu Gill is, upon information and belief, Gill’s wife.
Defendants have no basis for speculating as to what Bindu Gill may know
about her husband’s interest in Ms. Sandhu, except defendants believe
Bindu Gill was aware of Ms. Sandhu’s existence.

6. Karam Dahiya (“Dahiya”) is a New York lawyer who had
frequent contact with Ms. Sandhu and Gill. Defendants have no reliable
current information as to what knowledge or information Dahiya may
possess, except that he has over the last several years from time to time
exerted pressure on defendants to “settle” with Gill by capitulating to Gill’s
demands.

ad
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 25 of 40 PagelD #: 864

7. Aashmeeta Yogiraj, who is Ms. Sandhu’s daughter and an
employee of the JUS Entities, has information that Ms. Sandhu never
intended nor proposed to give Gill any ownership, equity or partnership
interest in any of the JUS Entities.

INTERROGATORY NO. 3: Identify all persons with whom you have had any
communication about the Plaintiffs allegations that he is or is not a partner or loaned or advanced
monies to you on behalf of the Defendant Entities.

OBJECTION TO INTERROGATORY NO. 3: Defendants object to
Interrogatory No. 3 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3)
it is ambiguous, and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 3: Subject to the foregoing

Objection, defendants state:

Gill has had communications with Ms. Sandhu regarding Gill’s
desire to become a “partner” of Ms. Sandhu. She has repeatedly made it
clear that she would never consent to Gill’s partnership demands.

In addition, Gill and Ms. Sandhu from in or about 2010 to 2017
communicated about Gill’s transfers of funds to defendants and defendants’
return of some of those funds and her wish to return additional funds, which
Gill refused to accept.

Moreover, Ms. Sandhu has had _ confidential attorney-client
communications with defendants’ counsel regarding the subject to which
Interrogatory No. 3 refers.

INTERROGATORY NO. 4: Set forth all facts which support your contention in the 2nd
Affirmative Defense that Plaintiffs claims are barred by the Statute of Limitations.

OBJECTION TO INTERROGATORY NO. 4: Defendants object to Interrogatory No.
4 on the grounds that, as framed, it calls for legal conclusions, not facts

RESPONSE TO INTERROGATORY NO. 4: Subject to the
foregoing Objection, Gill voluntarily elected over a period of many years
beginning in or about 2010 to extend non-refundable gifts and contributions
of cash and funds to defendants for his own illicit purposes. None of those
gifts and contributions was evidenced by any purchase-and-sale agreement,
any security interest, or any loan document, stock certificate, written
contract or membership agreement, or any legally cognizable basis

4
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 26 of 40 PagelD #: 865

conferring on plaintiff (i) any right to insist on the return of the gifts and
contributions or (ii) to advance any of his fraudulent claims to any
ownership, equity or other interest in the JUS Punjabi Entities or their
assets. Rather, Gill’s transfers were gratuitous gifts or contributions by
which plaintiff, a married man, intended to sexually harass, manipulate and
control Ms. Sandhu over extended periods of time.

Moreover, defendants note that Gill’s ambiguous complaint does
not make precisely clear what causes of action he is advancing. Giving
Gill’s complaint the benefit of the doubt, his claims would appear to be
controlled by the limitations period of six years for which CPLR §213
provides with respect to actions for which limitations periods are “not
otherwise provided for, on contract, or based on fraud.” Since Gill’s action
was not commenced until January 2019 in the District of New Jersey, the
application of the CPLR precludes claims (to the extent Gill has any
cognizable claims) that pre-date 6 years before January 2019.

INTERRORAGORY NO. 5: Describe in detail all facts supporting your contention that
Plaintiff is not and has never been a partner or did not advance or loan any money to you, as set
forth in the Amended Complaint.

OBJECTION TO INTERROGATORY NO. 5: Defendants object to Interrogatory No.
5 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 5: Subject to the
foregoing Objection, plaintiff (i) never obtained any cognizable ownership
interest in any one of the JUS Punjabi Entities, (ii) never was given a legally
cognizable document embodying or evidencing any ownership interest in
any one or all of the JUS Punjabi Entities, (iii) never received a promise,
suggestion or legally cognizable proposal that he was ever a partner or
would become a partner, limited partner or owner of any one or all of the
JUS Punjabi Entities or their assets.

Moreover, plaintiff never loaned or advanced funds to purchase or
acquire or otherwise obtain any legally enforceable interest in the JUS
Punjabi Entities or any property interest, tangible or intangible, in the JUS
Punjabi Entities or their tangible or intangible possessions, including,
without limitation, their intellectual property. Plaintiff, despite the fact that
he is a married man, voluntarily made non-refundable gifts and
contributions to Ms. Sandhu over a period of more than seven years in an
effort to advance Gill’s sexual harassment and manipulation of Ms. Sandhu.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 27 of 40 PagelD #: 866

INTERROGATORY NO. 6: Identify all chat rooms, blogs, online forums, or social
media or networking websites, applications, services, software, or platforms (including but not
limited to those involving video sharing, photograph sharing, blogging, messaging, or ephemeral
messaging) on which you have posted, sent, or received content (including but not limited to
photographs, videos, messages, comments, or “likes”) relating to Kashmir Gill or any activity
undertaken by him on behalf of the defendant entities as set forth in the Amended Complaint. For
each item you identify, list:

a. The name of the website, application, service, software, or platform.

b. If applicable, the website address.

c. The name(s) of the account holder(s).

d. The user name(s) or handle(s) for the account.

e. The mail address(es) associated with the account, if any.

OBJECTION TO INTERROGATORY NO. 6: Defendants object to Interrogatory No.
6 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is incomprehensible, and (5) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 6: — Subject to the foregoing Objection,
defendants never made use of any medium mentioning or depicting Gill as having any role,
function, or any activity relating to, or for the benefit of, or on behalf of, the JUS Punjabi Entities
or Ms. Sandhu.

INTERROGATORY NO. 7: Set forth any and all changes in format, composition or text
to the Jus broadcasting website which, in any way, relates to the inclusion or deletion of references
to Plaintiff, his work or efforts on behalf of the Defendant Entities, describe [sic] in detail:

a. Any changes you have made to the account or profile information in the last five years,
including, but not limited to any change in any News & Press or Events on the Jus Broadcasting

website.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 28 of 40 PagelD #: 867

b. The user name(s) or handle(s) for any account associated with the tool that contains, may
have contained, or may generate data or information about the Plaintiff.

c. The email address(es) used in connection with any account associated with the tool that
contains, may have contained, or may generate data or information about Plaintiff.

d. The date on which you began using the tool that contains, may have contained, or may
generate data or information about the Plaintiff.

e. A description of the automatic retention and/or automatic deletion settings in place for
the tool from 2015 through the present date.

f. Any circumstances in which content or data was manually deleted from the tool from
2015 through the present date, including when and why the content or data was deleted.

OBJECTION TO INTERROGATORY NO. 8: Defendants object to Interrogatory No.
8 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed, (5) it is incomprehensible, and (6) it is not
reasonably calculated to lead to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 8:

l. Gill was never, contrary to the statement in Interrogatory No.
8, “an employee, advisor or officer” of the JUS Punjabi Entities.

2. Defendants are unaware of, and have no available
information regarding, “workplace collaboration severs [sic] and/or cloud-
based storage or tools or ephemeral messaging applications and metadata
that you use, [that] contain, may have contained or may generate data or
information about [Gill].

3, Nor do defendants have any information regarding any of the
items to which subparts (a) through (f) of Interrogatory No. 8 refer.

INTERROGATORY NO. 9: Attached to these interrogatories as Exhibit A is a schedule
of all monies paid by Kashmir Gill to Penny Sandhu, individually or in behalf of any of the

Defendant Entities.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 29 of 40 PagelD #: 868

b. All content that may have contained or generated data or information about Kashmir
Gill, including but not limited to messages, photographs, videos, posts, comments, or “likes,” that
has been deleted or otherwise removed, whether manually or automatically, five years.

c. The automatic retention and/or automatic deletion settings in place on the account for
content or data from 2010 through the present date.

d. Any circumstances in which content or data was manually deleted from the Jus
Broadcasting Website from 2014 through the present date, including when and why the content or
data was deleted.

OBJECTION TO INTERROGATORY NO. 7: Defendants object to Interrogatory No.
7 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed, (5) it is incomprehensible, and (6) it is not
reasonably calculated to lead to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 7: Subject to the foregoing Objections,
defendants had no use for, and no reason to make use of, and did not make use of, data or
information about Gill.

INTERROGATORY NO. 8. Identify all workplace collaboration severs [sic] and/or
cloud based storage or tools or ephemeral messaging applications, and all associated data and
metadata that you use [that] contain, may have contained, or may generate data or information
about Plaintiff. For each too you identify, list:

a. The name(s) of the account holder(s) for any account that contains, may have contained,
or may generate data or information about Plaintiff, the monies which he transferred to the
Defendant Entities or Sandhu, or any references to Plaintiff as an employee, advisor, officer or

director of the Defendant Entities.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 30 of 40 PagelD #: 869

a. Do you acknowledging receiving any or all sums of money set forth on the attached

schedule? If so, into which account was each of the transfers deposited? If not, identify each

amount which Defendants claim was not received from Plaintiff.

b. Was each transfer of funds listed in any of the financial ledgers or records the Defendant

Entities or Sandhu individually? If so, identify how each transfer was categorized.

OBJECTION TO INTERROGATORY NO. 9: Defendants object to Interrogatory No.

9 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is

ambiguous, and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 9: Subject to the foregoing Objections,

plaintiff Gill “paid” no money or funds to Ms. Sandhu or the JUS Punjabi Entities. Any transfer

of cash or funds was a non-refundable gift or non-refundable contribution from Gill designed by

him to sexually harass and manipulate Ms. Sandhu. In any event, and to the best of defendants’

present knowledge, information and belief, the following monetary transactions took place:

Date

9/15/10
a25/ 11
10/18/11
12/12/11
6/21/12
6/23/12
7/13/12
7/18/12

8/5/12

Transfer

$25,000 from or on behalf of Gill to defendants
$25,000 returned to Gill by defendants
$31,000 from Gill to defendants

$400,000 from Gill to defendants

$19,000 from Gill to defendants

$9,500 from Gill to defendants

$15,000 from Gill to defendants

$15,000 from Gill to defendants

$32,798 from Gill to defendants!

 

' This entire amount was promptly refunded by defendants to Gill.

9
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 31 of 40 PagelD #: 870

8/10/12 $15,000 from Gill to defendants
8/14/12 $25,000 from Gill to defendants
8/27/12 $30,000 from Gill to defendants
9/4/12 $10,000 from Gill to defendants
9/24/12 $20,000 from Gill to defendants
11/5/12 $10,000 from Gill to defendants
12/28/12 $10,000 from Gill to defendants
1/10/13 $56,000 from Gill to defendants
3/28/13 $100,000 from Gill to defendants
5/8/13 $30,000 from Gill to defendants
10/14/13 $100,000 from Gill to defendants
1/6/14 $60,000 from Gill to defendants
3/26/14 $30,000 from Gill to defendants
2/21/17 $100,000 from Gill to defendants
5/13/17 $40,000 from Gill to defendants
9/26/17 $42,000 from Gill to defendants?
12/1/17 $20,000 from Gill to defendants?

A total of $594,500 was transferred by Gill in cash and, to the best of defendants’

knowledge, Gill, in violation of federal law, failed to file any Currency Transaction Reports.

 

? Defendants returned this amount to Gill in full in October 2017.

* This amount was returned by defendants to Gill on or about December 27, 2017.
10
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 32 of 40 PagelD #: 871

INTERROGATORY NO. 10. Did defendants execute any promissory notes evidencing
any monies due and owner [sic] to Plaintiff? If so, set forth in the repayment terms of each
promissory note and the interest rate.

RESPONSE TO INTERROGATORY NO. 10: Defendants never executed any
promissory notes to Gill, who never suggested such notes because he knew that any funds at issue
were not loans or financing but that they were non-refundable gifts and contributions Gill
voluntarily made for the purpose of harassing and manipulating Ms. Sandhu.

Moreover, there were occasions when Ms. Sandhu returned the gifts. There were other
occasions when Ms. Sandhu volunteered to return more funds, and Gill refused to accept the funds.

INTERROGATORY NO. 11. Did any defendant repay any transfers of money or loans
from Plaintiff? Ifso, set forth the date and amount of each payment and identify the loan for which
the pay was tendered.

RESPONSE TO INTERROGATORY NO. 11: Without waiving their position that any
and all funds transferred by Gill were non-refundable gifts or contributions, defendants voluntarily
returned $25,000 to Gill on or about March 25, 2011; $32,798 to Gill on or about August 10, 2017;
$32,000 to Gill on or about September 21,2017; $10,000 to Gill on or about September 26, 2017;
$20,000 to Gill on or about December 1, 2017; $206,000 to Gill on or about April 10, 2014;
$100,000 to Gill on or about April 10, 2014; and $44,000 to Gill on or about May 20, 2014.

INTERROGATORY NO. 12: For each payment tendered in the preceding interrogatory,
date [sic] any defendant entity deduct the interest portion of the payments on its books and records.
If so, attach a copy of any Form 1099 issued to Plaintiff documenting the portion of the payment
representing interest on the loan.

OBJECTION TO INTERROGATORY NO. 12: Defendants object to Interrogatory No.

12 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,

11
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 33 of 40 PagelD #: 872

and (4) it is impossible to answer as framed. See also the Objections to Interrogatories Nos. 6, 7,
8,9, 10 and 11, supra. Furthermore, defendants did not issue Forms 1099 to Gill

RESPONSE TO INTERROGATORY NO. 12: Subject to the foregoing Objections, the
funds returned to Gill were for principal amounts only and did not include interest since there were
no loans and no interest-bearing requirements. Furthermore, defendants did not issue Forms 1099
to Gill-to Interrogatory 11

INTERROGATORY NO. 13. Did any of the Defendant Entities or Sandhu have the
financial ability to pay any of the loans from Plaintiff? If so, set forth, with accompanying financial
records, [sic] of the Defendant Entities financial ability to repay any of the loans.

OBJECTION TO INTERROGATORY NO. 13: Defendants object to Interrogatory No.
13 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 13: Subject to the foregoing Objection,
defendants had the ability to return to Gill non-refundable gifts and contributions that are identified
in the Supplemental responses to Interrogatories Nos. 9 and Il.

INTERROGATORY NO. 14: Did Plaintiff request repayment of its loans? If so, set forth
all dates when Plaintiff requested repayment of the loan and Defendants’ response. If in writing,
attach a copy to these answers.

OBJECTION TO INTERROGATORY NO. 14: Defendants object to Interrogatory No.
14 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 14: Subject to the foregoing Objection,

defendant did not characterize any of his transfers as loans or investments. His first

12
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 34 of 40 PagelD #: 873

mischaracterization of the funds as “loans” was at the time of the filing of this action in or about
January 2019.

INTERROGATORY NO. 15. Did any of the Defendant Entities or Sandhu, or their
authorized agents, servants or employees represent to Plaintiff that any or all transfers of money
would be treated as an investment in any or all of the Defendant Entities? If so, when did
Defendants or their authorized agents servants or employees express this statement to Plaintiff? If
in writing, attach a copy to your answers to interrogatories, if oral, set forth the date of the
statement, who was present and what was said by each person present.

OBJECTION TO INTERROGATORY NO. 15: Defendants object to Interrogatory No.
15 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 15: Subject to the foregoing Objection,
never, since defendants always made it clear to Gill that none of the non-refundable gifts and
contributions he made would ever be treated as an “investment” and were not “an investment” (see
Interrogatory No. 15) in the JUS Punjabi Entities.

INTERROGATORY NO. 16. Did any of the Defendant Entities or Sandhu, or their
authorized agents, servants or employees represent to Plaintiff that their attorneys were in the
process or preparing legal documents setting forth that Plaintiff was a stockholder/member of any
or all of the Defendant Entities? If so, when did Defendants or their authorized agents, servants or
employees express this statement to Plaintiff? If in writing, attach a copy to your answers to
interrogatories. If oral, set forth the date of the statement, who was present and what was said by

each person present.
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 35 of 40 PagelD #: 874

OBJECTION TO INTERROGATORY NO. 16: Defendants object to Interrogatory No.
16 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 16: Defendants never advised Gill that
defendants’ attorneys were in the process of preparing or preparing legal documents setting forth
that Gill was a stockholder or member of any of the JUS Punjabi Entities. Nor did defendants
direct anyone to prepare partnership or any other documents relating to any partnership or other
equity or management interest.

INTERROGATORY NO. 17. If the answer to the preceding interrogatory is in the
negative, did any of the defendant entities or Sandhu, or their authorized agents, servants or
employees, represented [sic] to Plaintiff that any or all of the transfers of monies would be treated
as loans and repaid in a timely fashion? If so, when did Defendants or their authorized agents,
servants or employees express this statement to Plaintiff? If in writing, attach a copy to your
answers to interrogatories. If oral, set forth the date of the statement, who was present and what
was said by each person present.

OBJECTION TO INTERROGATORY NO. 17: Defendants object to Interrogatory No.
17 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed,

RESPONSE TO INTERROGATORY NO. 17: No. See also the Responses to
Interrogatories Nos. 6, 7, 8,9, 10, 11, 12, 13, 14, 15 and 16, supra.

INTERROGATORY NO. 18. Where [sic] any of the Defendant entities in a week [sic]
fiscal financial condition as a result of which any or all of the Defendant Entities or Sandhu was
unable to repay the loans from Plaintiff? If not, why did any of the Defendant Entities or Sandhu

fail to repay the loans?

14
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 36 of 40 PagelD #: 875

OBJECTION TO INTERROGATORY NO. 18: Defendants object to Interrogatory No.
18 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, (5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to require disclosure of highly confidential commercial
information.

RESPONSE TO INTERROGATORY NO. 18: Subject to the foregoing Objection, Gill
never made any “loans” (see Interrogatory No. 18) to defendants. See also the Responses to
Interrogatories Nos. 6, 7, 8,9, 10, 11, 12, 13, 14, 15,16, and 17, supra.

INTERROGATORY NO. 19. At paragraph 26 of the Amended Complaint, Plaintiff
alleges that Defendant Sandhu wrote “Partnership for life, 03/03/2013” on a dollar bill and
handed it to Plaintiff. Do you admit writing this phrase and handing it to Plaintiff? If so, what did
you mean by the phrase and what was its significance?

OBJECTION TO INTERROGATORY NO. 19: Defendants object to Interrogatory No.
19 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 19: Subject to the foregoing Objection, the
handwriting had no meaning and no significance; it simply reflected Gill’s relentless sexual
harassment and manipulation of Ms. Sandhu.

INTERROGATORY NO. 20: At paragraph 50 of the Amended Complaint, plaintiff
alleges that defendant Sandhu requested that Kashmir Gill write a short statement stating that his
long-term debt on the books of Jus Punjabi LLC was converted to capital stock evidenced by a

stock certificate. Does defendant Sandhu acknowledge authoring that email and sending it to
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 37 of 40 PagelD #: 876

plaintiff? What was the significance of this request and to which entity did Defendant Sandhu
direct that the statement be sent and for what purpose?

OBJECTION TO INTERROGATORY NO. 20: Defendants object to Interrogatory No.
20 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 20: Subject to the foregoing Objection, it
was Gill, not Ms. Sandhu, who made the request for the “statement” identified in Interrogatory
No. 20 because Gill claimed he needed the statement to evade Gill’s own tax obligations. This was
yet another element of Gill’s sustained sexual harassment, manipulation and exploitation of Ms.
Sandhu. In any event, no stock conversion ever took place, no stock certificates were ever issued
to Gill, and his demand for the “statement” was part of his own fraudulent scheme to evade his
own tax obligations. Defendants have no knowledge as to whom or what agency Gill distributed
the statement he requested and dictated.

INTERROGATORY NO. 21: Set forth all damages sustained by any or all of the
Defendant Entities and Sandhu arising from the filing of the within action by Plaintiff. Please
itemize each element of said damages, how the amount was calculated.

OBJECTION TO INTERROGATORY NO. 21: Defendants object to Interrogatory No.
21 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 21: Subject to the foregoing Objection,
defendants have incurred many thousands of dollars, as yet undetermined, to contest Gill’s and his
counsel’s frivolous, dilatory and baseless litigation. Severe damage has been inflicted on

defendants in general by Gill, particularly his initial public assertion, which was totally frivolous,

16
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 38 of 40 PagelD #: 877

that Ms. Sandhu was guilty of violations of the Racketeer Influenced and Corrupt Organizations
Act, 28 U.S.C. §§ 1961 ef seg.

INTERROGATORY NO. 22. Did any of the Defendant Entities apply for a secured or
unsecured loan to any bank, private lender or financial institution? If so, was the loan approved?
If not, why not? Identified and attach all financial records submitted it to said bank, private lender
or financial institution.

OBJECTION TO INTERROGATORY NO. 22: Defendants object to Interrogatory No.
22 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, (5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to call for production of confidential commercial
information.

INTERROGATORY NO. 23. Identify all persons who provided the knowledge,
documents, or information used, reviewed, or referenced in answer these interro gatories.

RESPONSE TO INTERROGATORY NO. 23: Ms. Sandhu.

re
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 39 of 40 PagelD #: 878

DECLARATION

I, Penny Sandhu, state that I have read Plaintiffs First Set of Interrogatories and my
responses to those interrogatories, which are true to the best of my knowledge, information, and
belief. I declare under penalty of perjury that the foregoing is true and correct given the present
state of defendants’ knowledge.

Tam managing member, President, Chief Executive Officer and controlling person of the
JUS Punjabi Entities named as defendants. I have read the foregoing interrogatories and the
responses to those interrogatories, which are true according to the best of my knowledge,
information, and belief, based on information currently available to me and subject to the right to

supplement preserved in the Federal Rules of Civil Procedure. I declare under penalty of perjury

ey Nerdl

PENNY SANDHU

that the foregoing is true and correct.

 

DATED: New York, New York
July 31, 2020

PAUL BATISTA, P.C

Paul Batista

Attorney for Defendants
JUS Broadcasting Corp.,
JUS Punjabi, LLC, JUS One Corp.,
JUS Broadcasting Corp. PVT Ltd.
and Penny Sandhu
26 Broadway, Suite 1900
New York, New York 10004
(631) 377-0111 (T)
Batista007@aol.com

Statement as to Objections:

 

18
Case 1:19-cv-04216-ILG-PK Document 86 Filed 08/03/20 Page 40 of 40 PagelD #: 879

DECLARATION

   

I, Penny Sandhu, state that I have read Plaintiffs First Set of Interrogatories and my
responses to those interrogatories. which are true to the best of my knowledge. information, and
belief. [ declare under penalty of perjury that the foregoing is true and correct given the present
state of defendants’ knowledge.

lam managing member, President, Chief [Executive Officer and controlling person of the
JUS Punjabi Entities named as defendants. | have read the foregoing interrogatories and the
responses to those interrogatories, which are true according to the best of my knowledge,
information, and belief based on information currently available to me and subject to the right to
supplement preserved in the Federal Rules of Civil Procedure. | declare under penalty of perjury

that the foregoing is true and correct,

 

PENN

DATED: New York, New York
July 31, 2020

PAUL BATISTA, P.C

Statement as to Objections: eS eee

By: Lee elie _
aul Batista

Attorney for Defendants
JUS Broadcasting Corp..
JUS Punjabi. LLC, JUS One Corp.,
JUS Broadcasting Corp. PVT Ltd.
and Penny Sandhu

26 Broadway, Suite 1900

New York, New York 10004

(631) 377-0111 (1)

BatistaQ07@aol.com

18
